Title: From Thomas Jefferson to John Harvie, 26 September 1807
From: Jefferson, Thomas
To: Harvie, John


                        
                            Sir
                            
                            Monticello Sep. 26. 07.
                        
                        On the 10th. of May last I took the liberty of addressing a letter to you on the subject of some lands to
                            which your father & myself had opposing claims. we were to have had them arbitrated, but the mutual confidence reposed
                            in each other occasioned it to be too long neglected. it was to have been done without fail at the last session of
                            assembly, had it not been prevented by his death. in my letter I renewed to you the proposition of arbitration, and as the
                            session of the legislature, at which I proposed it to be done, is approaching, & I shall shortly be extremely engaged in
                            other business, I take the liberty of asking you to favor me with an answer, and in the mean time salute you with esteem
                            & respect
                        
                            Th: Jefferson
                            
                        
                    